Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 May 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Choi and Han.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-14 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0029484) in view of Han et al. (US 2012/0106478).
Regarding claim 1, Choi discloses a user equipment (UE) (fig 1, item 104), comprising: a controller (figs. 10-11) configured to: establish communication with a first serving cell operating in a Frequency Division Duplex (FDD) mode, the first serving cell designated as a primary serving cell (PCell); and establish a connection to a second serving cell operating in a Time Division Duplex (TDD) mode, the second serving cell designated as a secondary serving cell (SCell) (fig. 2A); a receiver circuit (para. 18; note: transceiver) configured to receive Physical Downlink Shared Channel (PDSCH) data from the SCell (fig. 2A, item 207; para. 65, especially last sentence); and a transmitter circuit (para. 18; note: transceiver) configured to transmit an acknowledgment message to the PCell on a Physical Uplink Control Channel (PUCCH) resource (item 208; para. 65, especially last sentence), the acknowledgement message corresponding to the PDSCH data received on the SCell (figs. 2A-2B; para. 65), wherein the UE selects an uplink subframe for sending the acknowledgement message based on a duplex mode of the PCell (figs. 2A-2B; para. 65; note: selected subframe for ACK on f2 of PCell).
Choi discloses a format for PUCCH (para. 67) and carrier aggregation (fig. 2A and para. 2) but does not disclose wherein when PUCCH format 3 is configured, the PUCCH resource for transmitting the acknowledgement message is indicated by a Transmit Power Control (TPC) field of a Physical Downlink Control Channel (PDCCH) scheduling the PDSCH data on the SCell, where the TPC field indicates one out of four semi-statically configured resources. However, Han disclose this feature (paras. 8,  58 and 211; fig. 28). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have when PUCCH format 3 is configured, the PUCCH resource for transmitting the acknowledgement message is indicated by a Transmit Power Control (TPC) field of a Physical Downlink Control Channel (PDCCH) scheduling the PDSCH data on the SCell, where the TPC field indicates one out of four semi-statically configured resources in the invention of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate format for PUCCH as related to a communications format (Han, paras. 8, 58, 121 (Table 4), 162 (note: format 3 for carrier aggregation - paras. 3, 46 and 147), 176 (Table 14) and 211; fig. 28; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Choi does not disclose a connection to the PCell and SCell. However, Han discloses this feature (para. 160, especially last six sentences; para. 160; note: RRC connection to PCell and SCell as serving cells). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  a connection to the PCell and SCell in the invention of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing configuration settings and communication resources for network devices as is known in the art (Han, para. 160; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Choi does not disclose the controller as a processor circuit. However, Han discloses a processor circuit for controlling a device (fig. 34; paras. 243 and 246). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller as a processor circuit in the invention of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing specific structure to implement functionality as is well-known in the art (Han, fig. 34 and paras. 243 and 246; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 8-9, these limitations are rejected on the same ground as the functional steps of claim 1 where the TDD and FDD modes are different operating modes.
Regarding claim 29, these limitations are rejected on the same ground as the functional steps of claim 1.
Regarding claim 35-36, these limitations are rejected on the same ground as claim 1 where the TDD and FDD modes are different operating modes.
Regarding claims 2 and 30, Choi in view of Han teaches and makes obvious the UE of claim 1 and the method of claim 29, wherein the acknowledgement message comprises a Hybrid Automatic Repeat Request acknowledgment (HARQ ACK) (Choi, para. 65; fig. 2A, item 208).  
Regarding claim 3, Choi in view of Han teaches and makes obvious the UE of claim 1, wherein when the receiver circuit detects a Physical Downlink Shared Channel (PDSCH) from the TDD SCell in a subframe n, the transmitter circuit transmits a Hybrid Automatic Repeat Request acknowledgment (HARQ ACK) to the FDD PCell in subframe n+4 (Choi, para. 65 and fig. 2A, items 207 and 208).   
Regarding claim 4, Choi discloses a user equipment (UE), comprising: a controller (figs. 10-11) configured to: establish communication with a first serving cell operating in a Time Division Duplex (TDD) mode, the first serving cell designated as a primary serving cell (PCell); and establish a connection to a second serving cell operating in a Frequency Division Duplex (FDD) mode, the second serving cell designated as a secondary serving cell (SCell) (fig. 2A; para. 68; note: alternative embodiment of a TDD PCell and FDD SCell); a receiver circuit (para. 18; note: transceiver) configured to receive Physical Downlink Shared Channel (PDSCH) data in a subframe from the SCell (fig. 2A, item 207; para. 65, especially last sentence); and a transmitter circuit (para. 18; note: transceiver) configured to transmit an acknowledgment message corresponding to the PDSCH data to the PCell in a selected uplink subframe (figs. 2A-2B; paras. 65 and 68), wherein the selected uplink subframe is a first uplink subframe n+k following the subframe n, where k>4 (figs. 2A-2B; para. 65; note: selected subframe for ACK on f2 of PCell; para. 68; para. 160; note: n+5).  
Choi does not disclose a connection to the PCell and SCell. However, Han discloses this feature (para. 160, especially last six sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a connection to the PCell and SCell in the invention of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing configuration settings and communication resources for network devices as is known in the art (Han, para. 160; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Choi does not disclose the controller as a processor circuit. However, Han discloses a processor circuit for controlling a device (fig. 34; paras. 243 and 246). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller as a processor circuit in the invention of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing specific structure to implement functionality as is well-known in the art (Han, fig. 34 and paras. 243 and 246; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 31-32, these limitations are rejected on the same ground as the functional steps of claim 3-4, respectively.
Regarding claims 6, 13, 33 and 39, Choi in view of Han teaches and makes obvious the UE of claims 4 and 35 wherein the processor circuit operates in, and the method of claims 8 and 32 further comprising operating in, half-duplex TDD (Choi, fig. 2A; note: SCell having half-duplex TDD where slots are either U or D with no simultaneous UL and DL transmission within the TDD).  
Regarding claim 7, 14, 34 and 40, Choi in view of Han teaches and makes obvious the UE of claims 6 and 39 wherein the processor circuit uses, and the method of claims 13 and 32 further comprising using, an uplink/downlink subframe configuration for the TDD PCell when the UE is transmitting to the FDD SCell (Choi, figs. 2A and 4A and para. 68 and 92; note: TDD configuration #4 for the PCell; fig. 11; note: combined embodiments of SCell PDSCH reception of fig. 2A and SCell PUSCH transmission of fig. 4A).  
Regarding claim 10, these limitations are rejected on the same ground as the functional steps of claim 3.
Regarding claim 11, Choi in view of Han teaches and makes obvious the method of claim 8, wherein the PCell operates in TDD mode and the SCell operates in FDD mode, the method further comprising: receiving a Physical Downlink Shared Channel (PDSCH) in a downlink subframe from the FDD SCell; and transmitting a Hybrid Automatic Repeat Request acknowledgment (HARQ ACK) corresponding to the PDSCH to the TDD PCell in a selected uplink subframe, wherein the selected uplink subframe is a first uplink subframe n+k following the downlink subframe n, where k>4 (Choi, fig. 2A; para. 68; note: alternative embodiment of a TDD PCell and FDD SCell; para. 160; note: n+5).  
Regarding claim 37, these limitations are rejected on the same ground as claim 3.
Regarding claim 38, these limitations are rejected on the same ground as claim 11, where the receiver receives and a transmitter transmits as noted in the rejection of claim 35. 

Allowable Subject Matter
Claims 15-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 15-28, the prior art of record fails to teach, whether alone or in combination the claim limitations as a whole, in particular selecting an uplink subframe based on the operating mode of a PCell for an acknowledgement of a scheduling message from an SCell. 
The closest art in combination with Choi is Han for disclosing scheduling messages on an SCell (para. 199 and 202; note: SCell PDCCH) and sending an acknowledgement to a PDCCH transmission (para. 162; note: A/N for PDCCH/PDSCH). Yang et al. (US 2013/0242923) additionally discloses PUCCH resources on a PCell indicated by RRC (para. 101 and fig. 9), as related to PUCCH resources for an A/N in Han indicated in a PDCCH (paras. 8, 58 and 211). Examiner believes these references fail to reasonably make obvious claims 15-28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462